1    DAYLE ELIESON
     United States Attorney
     District of Nevada
2    BRANDON C. JAROCH
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
5    Counsel for the United States
6
                  UNITED STATES DISTRICT COURT
7                      DISTRICT OF NEVADA
                                           -oOo-
8
     UNITED STATES OF AMERICA,                  Case No.: 2:18-cr-00208-RFB-CWH
9
            Plaintiff,                          Stipulation to Continue Response
10                                              Deadline (First Request)
     vs.
11
     TIANNA CORDOVA,
12
            Defendants.
13

14
                  IT IS HEREBY STIPULATED AND AGREED, by and between Dayle
15
     Elieson, United States Attorney, Brandon C. Jaroch, Assistant United States
16
     Attorney, counsel for the United States of America, and Ryan Norwood, AFPD,
17
     counsel for TIANNA CORDOVA:
18
              THAT       THE   GOVERNMENT’S        DEADLINE      TO    RESPOND     TO
19
     DEFENDANT’S MOTIONS (ECF No.’s 61, 64, 65, 66, and 67) currently scheduled
20
     for October 25, 26, and 29, 2018, be continued until November 2, 2018.
21
           1. The Government needs additional time to respond to the motions based on
22
     the number of issues raised.
23
1           2. The parties do not foresee this brief continuance to have any impact on the

2    current trial setting.

3           3. The parties agree to the continuance.

4           4. The denial of this request for continuance could result in a miscarriage of

5    justice.

6           5. This is the first request to continue the response deadline.

7

8               Dated this the 17th day of October, 2018.

9
                                             Respectfully Submitted,
10
                                             DAYLE ELIESON
11                                           United States Attorney

12
                                             /s/ Brandon C. Jaroch
13                                           BRANDON C. JAROCH
                                             Assistant United States Attorney
14

15                                           /s/ Ryan Norwood
                                             RYAN NORWOOD, AFPD
16                                           Counsel for TIANNA CORDOVA

17

18

19

20

21

22

23
                                            2
1                  UNITED STATES DISTRICT COURT
2                       DISTRICT OF NEVADA
                                              -oOo-
3
      UNITED STATES OF AMERICA,                   Case No.: 2:18-cr-00208-RFB-CWH
4
             Plaintiff,                           ORDER
5
      vs.
6
      TIANNA CORDOVA,
7
             Defendant.
8

9
                                        FINDINGS OF FACT
10
            Based on the pending Stipulation of Counsel, and good cause appearing
11
     therefore, the Court finds that:
12
            1.     Counsel for the Government needs additional time to in which to file
13
     responses to the pending motions.
14
            2.     The parties agree to the continuance.
15
            3.     Additionally, denial of this request for continuance could result in a
16
     miscarriage of justice.
17
            4.     This is the first request to the response deadline.
18
            For all of the above-stated reasons, the end of justice would best be served by
19
     a continuance of the deadline to respond to the Defendant’s motions.
20
                                   CONCLUSIONS OF LAW
21
            The ends of justice would be served by granting said continuance since failure
22
     to grant said continuance would likely result in a miscarriage of justice and would
23
                                             3
1    deny the parties herein sufficient time and opportunity to effectively and thoroughly

2    present their position on the motions, taking into account the exercise of due

3    diligence.

4                                          ORDER

5          IT IS ORDERED that the Government’s deadline to respond to the

6    Defendant’s motions, currently scheduled for October 25, 26, and 29, 2018, is

7    vacated and continued to November 2, 2018.

8          DATED: October 17, 2018.

9                                           ___________________________________
                                            RICHARD F. BOULWARE, II
10                                          UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           4
